FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as
of the ____________ by and between COVENTRY HEALTH CARE, INC., a Delaware
corporation, (the “Company”) and ______________________ (“Holder”).

 

1.      Restricted Stock Award. The Company hereby awards Holder ____________
shares (the “Restricted Stock,” which shall include any additional shares or
other securities received in respect of the Restricted Stock through stock
splits or stock dividends pursuant to Section 3 below or under the Company’s
Amended and Restated 2004 Incentive Plan) of the Company’s Common Stock (the
“Common Stock”), subject to the terms and conditions of this Agreement and the
terms and conditions of the Amended and Restated 2004 Incentive Plan. If the
terms of this Agreement conflict with or are inconsistent with the terms of the
Amended and Restated 2004 Incentive Plan, the Amended and Restated 2004
Incentive Plan shall control.

 

2.        Restrictions, Performance Goals and Conditions: (a)(i)
Restrictions.Commencing with the date hereof, the Holder agrees that Holder has
no right to, and shall not, sell, transfer, pledge or assign, in whole or in
part, the Restricted Stock until (x) all performance goals set forth herein have
been attained and (y) the required time period with respect to each increment of
Restricted Stock shall have lapsed.

 

(ii) Performance Goals. This award of Restricted Stock is performance-based and
all or a portion of the Restricted Stock is subject to forfeiture upon the
Company’s failure to attain one of the performance goals (to be determined by
the Compensation Committee and consistent with the terms of the Amended and
Restated 2004 Incentive Plan) set forth below for the year ending
_______________.

 

(iii)  Lapse of Restrictions. In the event that the performance goal(s) set
forth in Subsection 2(a)(ii) above shall have been met, then the restrictions
set forth in Section 2(a)(i)(x) above shall begin to lapse and be no longer in
force and effect, and the required time period referenced in Section 2(a)(i)(y)
above shall lapse in annual cumulative increments of __________ the number of
shares of Restricted Stock awarded herein, with the first annual increment
beginning on ____________. From and after each annual date, the shares as to
which the above restrictions have lapsed shall be owned by Holder free and clear
of all restrictions or limitations of this Agreement. As soon as reasonably
practicable after each date the restrictions shall lapse, the Company shall
deliver the unrestricted shares to Holder by transferring the unrestricted
shares electronically to an E*Trade Securities brokerage account established by
the Company for the benefit of the Holder.

 

(b)       Except as provided in this Agreement to the contrary, the Holder shall
have, with respect to the Restricted Stock, all of the rights of a shareholder
of the Company, including the right to vote the shares and the right to receive
any cash dividends. Pursuant to Section 3 below, shares of stock or other
security dividends or stock splits issued with respect to Restricted Stock shall
be treated as additional shares of Restricted Stock that are subject to the same
restrictions and other terms and conditions that apply to the original shares of
Restricted Stock with respect to which such dividends or splits are issued.

 

(c)       Upon termination of Holder’s service as an employee of the Company for
any reason during the term of this Agreement, all shares still subject to
restriction will be forfeited, unless such termination is the result of Holder’s
death or Disability, in which case the Restricted Stock subject to restriction
will immediately vest.

 

(d)       In the event of a Change in Control of the Company, Restricted Stock
as to which restrictions have not lapsed will vest as of the date the Change in
Control, as applicable, is deemed to have occurred.

 

3.        Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Common Stock,
such substitution or adjustment shall be made in the maximum number of shares of
Restricted Stock as may be determined to be appropriate by the Compensation
Committee of the Company’s Board of Directors, in its sole discretion, provided
that the number of shares subject to any award shall always be a whole number.

 

4.        Restricted Account. Holder acknowledges that the Company will issue
the Restricted Stock covered by this Agreement in the name of Holder; provided,
however, such Restricted Stock shall be held in an uncertificated restricted
account in the custody of the Company and shall be subject to the terms of this
Agreement.

 

Holder further acknowledges that the Restricted Stock shall be held in the
Company’s custody until the restrictions lapse. Holder’s acceptance of this
Agreement constitutes an irrevocable endorsement of a stock power to the Company
in the event any or all of the Restricted Stock is forfeited. In the event of
forfeiture, the forfeited shares of Restricted Stock shall be returned to the
Company.

 

5.        Non transferability.      The Holder’s rights hereunder shall not be
transferable otherwise than as provided in the Amended and Restated 2004
Incentive Plan, and the terms thereof shall be binding on the executors,
administrators, heirs and successors of Holder.

 



6.        Defined Terms. Defined terms used herein and not defined shall have
the meanings ascribed to them in the Amended and Restated 2004 Incentive Plan.

 

7.        Amendment: Choice of Law. This Agreement may be amended as provided in
the Amended and Restated 2004 Incentive Plan. This Agreement shall be governed
by Maryland law.

 

 

COVENTRY HEALTH CARE, INC.

HOLDER:

 





  By:    ___________________________           ____________________________

 

 

Title:

________________________________

 

 



 